DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-21 and 23-25 are presented for examination. Applicant filed a response to a non-final Office action on 11/23/2020 amending claims 1-21 and 23-25; and canceling claim 22. In light of Applicant’s amendments, Examiner withdraws the previous § 101 and § 102/§ 103 rejections. Examiner has, however, established new § 103 rejection for claims 1-21 and 23-25 in the instant Office action. 

Response to Arguments
  
Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection, but they are moot in view of new § 101 rejection.   




Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4, 14, and 21, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 4, 14, and 21, recite a limitation “the author.” There is an insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101






35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 and 23-25 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  








The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-10 and 25 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 11-20 and 23-24 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. Still further, the claimed invention of claim 21 is a non-transitory computer-readable storage medium which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-21 and 23-25 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-21 and 23-25, however, recite an abstract idea of acquiring and verifying information. The creation of acquiring and verifying information, as recited in the independent claims 1, 11, and 21, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 11, and 21, which set forth or describe the recited abstract idea, are: “generating the contextual review form comprising the at least one parameter logically associated with the type of product or service” (claims 1, 11, and 21), “normalizing the review details data, said normalizing comprising: parsing the review details data for meaningful information; extracting metadata from the review details data; and mapping the parsed information to internal data structures” (claims 1, 11, and 21), “determining an identity of the reviewer” (claims 1, 11, and 21), and “classifying the normalized data based on the identity and acquired metadata” (claims 1, 11, and 21).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 11, and 21, recite additional limitations: “a server processor” (claims 1, 11, and 21), “a server memory comprising a sequence of instructions” (claim 1), “a data store” (claims 1, 11, and 21), “a machine learning library” (claims 1, 11, and 21), “a smart card wallet associated with a reviewer, wherein the smart card wallet comprises: a jacket of sufficient size to fit at least one smart card; at least one communication interface for communicating with the at least one smart card, and for communicating with the server; a display; a smart card i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, “receive a transaction invoice” (claim 1), “obtain at least one attribute associated with the transaction invoice” (claim 1), “obtain at least one keyword associated with the at least one attribute” (claim 1), “obtain at least one contextual review form parameter associated with the at least one attribute, the at least one contextual review form parameter logically associated with a type of product or service” (claim 1), “send the contextual review form” (claim 1), “receive the contextual review form with review details data” (claim 1), “store the normalized data” (claim 1), “store the transaction invoice” (claim 1), “send, to the server processor, the request for the contextual review form” (claim 1), “receive, from the server processor, the contextual review form” (claim 1), “send, to the server processor, the contextual review form with review details data” (claim 1), “storing a transaction invoice” (claims 11 and 21), “receiving a transaction invoice” (claim 11 and 21), “obtaining at least one attribute associated with the transaction invoice” (claims 11 and 21), “obtaining at least one keyword associated with the at least one attribute” (claims see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 11, and 21, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	











Step 2B of the Test: The additional elements of independent claims 1, 11, and 21 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0059] The platform 200 may include a processor 204 and a memory 220 storing machine executable instructions to configure the processor 204 to receive data (e.g., from data sources 110). The platform 200 may be implemented on an electronic device and can include an input/output (I/O) Unit 202, a communication interface 206, and data storage 210. The processor 204 can execute instructions in memory 220 to implement aspects 

[0060] The I/O unit 202 can enable the platform 200 to interconnect with one or more input devices, such as a keyboard, mouse, camera, touch screen and microphone, and/or with one or more output devices such as a display screen and a speaker. 

[0061] The processor 204 can be, for example, any type of general-purpose microprocessor or microcontroller, a digital signal processing (DSP) processor, an integrated circuit, a field programmable gate array (FPGA), a reconfigurable processor, or any combination thereof. 

[0062] The data storage 210 can include memory 220, database(s) 140 and persistent storage 214. Memory 220 may include a suitable combination of any type of computer memory that is located either internally or externally such as, for example, random-access memory (RAM), read-only memory (ROM), compact disc read-only memory (CDROM), electro-optical memory, magneto-optical memory, erasable programmable read-only memory (EPROM), and electrically-erasable programmable read-only memory (EEPROM), Ferroelectric RAM (FRAM) or the like. Data storage devices 210 can include memory 220, databases 140, and persistent storage 214. 

[0063] The communication interface 206 can enable the platform 200 to communicate with other components, to exchange data with other components, to access and connect to network resources, to serve applications, and perform other computing applications by connecting to a network (or multiple networks) capable of carrying data including the Internet, Ethernet, plain old telephone service (POTS) line, public switch telephone network (PSTN), integrated services digital network (ISDN), digital subscriber line (DSL), coaxial cable, fiber optics, satellite, mobile, wireless (e.g. Wi-Fi, WiMAX, LTE), SS7 signalling network, fixed line, local area network, wide area network, and others, including any combination of these.

[0109] FIG. 11 illustrates, in a schematic diagram, an example of a smart card sleeve 1100, in accordance with some embodiments. The smart card sleeve 1100 is an example of a smart wallet. The term "sleeve" will be used herein to reference a smart wallet. The "sleeve" is an example of a form factor for a smart wallet. The smart card sleeve 1100 may comprise any container form factor that may hold and read a smart card. The smart card sleeve 1100 shown is a jacket sized to hold the entire smart card, for simplicity of presentation. The smart card sleeve 1100 comprises a jacket/pocket 1102 to insert a smart card 1000 and includes the following 
 
This is a description of general-purpose computing system. Further, the elements of “sending,” “obtaining,” “receiving,” and “storing” information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “sending,” “obtaining,” “receiving,” and “storing” were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 11, and 21, receive or transmit data over a network in a merely Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1, 11, and 21, store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 11, and 21, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 11, 21, and 22, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-10 and 25 depend on independent claim 1; and dependent claims 12-20 and 23-24 depend on independent claim 11. The elements in dependent claims 2-10, 12-20, and 23-25, which set forth or describe the abstract idea, are: “receive a request for the normalized data; display the normalized data; and display an overall score associated with the normalized data” (claims 2 and 12 – insignificant extra solution activity), “the overall score comprising a combination of an average subject matter expert score and an average common person score; maintaining a cumulative subject matter expert score used to determine the average subject matter expert score; and maintaining a cumulative average person score used to determine the average person score” (claims 3 
Conclusion of Dependent Claims Analysis: Dependent claims 2-10, 12-20, and 23-25, do not correct the deficiencies of independent claims 1, 11, and 22, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-21 and 23-25 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.



Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kaib (2011/0040604 A1) discloses:
Systems and methods for providing targeted content to a network user. In one embodiment, a method for providing targeted content to a consumer via a network during the consumer's viewing of a webpage can be provided. The method can include aggregating data from one or more of the following: crawled webpage data, vertical clickstream data, and previously stored webpage visitation data. The method can further include determining one or more trends associated with an industry vertical based at least in part on some of the aggregated data. Further, the method can include determining at least one content recommendation for the consumer based at least in part on one or more trends associated with an industry vertical. Moreover, the method can include outputting the at least one content recommendation to the consumer via the webpage. 

Nareddy (2003/0120670 A1) discloses:
A method and system for providing customers with access to and analysis of the navigation data collected at customer web sites is provided. In one embodiment, a data warehouse system collects customer data from the customer web sites and stores the data at a data warehouse server. The customer data may include navigation data (e.g., click stream log files), user attribute data of users of the customer web site (e.g., name, age, and gender), product data (e.g., catalog of products offered for sale by the customer), shopping cart data (i.e., identification of the products currently in a user's shopping cart), and so on. When the data warehouse server receives customer data, it converts the customer data into a format that is more conducive to processing by decision support system applications by which customers can analyze their data. For example, the data warehouse server may analyze low-level navigation events (e.g., each HTTP request that is received by the customer web site) to identify high-level events (e.g., a user session). The data warehouse server then stores the converted data into a data warehouse. 

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619